Citation Nr: 0522735	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection left plantar fasciitis.

3.  Entitlement to an increased rating for bilateral 
metatarsalgia with callosities, currently rated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for low back strain 
with degenerative joint disease of the lumbar spine, 
currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated as zero percent disabling. 

6.  Entitlement to an increased rating for a tympanic 
membrane rupture, currently rated as zero percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1971 to 
June 1997.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied increased ratings 
for bilateral metatarsalgia with calluses, for low back 
strain with degenerative changes, for thoracic spine 
arthritis, and for perforated right tympanic membrane.  That 
decision also denied entitlement to service connection for 
hypertension and for right plantar fasciitis.  In a March 
2004 rating decision, the RO denied service connection for 
left plantar fasciitis.  The veteran has requested service 
connection for left, rather than right, plantar fasciitis, 
and has appealed all issues except right plantar fasciitis to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  

The veteran has raised the issue of entitlement to service 
connection for tinnitus and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability.  These issues are referred to the RO for 
action. 

The issues of entitlement to increased ratings for low back 
strain with lumbar degenerative joint disease, for thoracic 
spine arthritis, for bilateral metatarsalgia with 
callosities, and for a tympanic membrane rupture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Current hypertension was first shown during active 
service. 

2.  Current left plantar fasciitis began during active 
service.   


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  Left plantar fasciitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decisions in this 
appeal, further assistance is unnecessary.  

Hypertension

Background

A March 1971 Armed Forces examining and entrance station 
report notes that prior to entry into active military 
service, hypertension was suspected; however, a 3-day blood 
pressure check revealed normal blood pressure readings.  On a 
report of medical history questionnaire completed in March 
1971, the veteran checked "no" to any history of high blood 
pressure.  A March 1971 enlistment examination report 
reflects that the vascular system was normal and that the 
veteran's blood pressure reading was 136/78.  The veteran was 
deemed physically fit for military service.

The veteran's service medical records (SMRs) reflect that in 
September 1973, his blood pressure was 172/110 and 150/100 on 
recheck.  The examiner mentioned that ? BP (high blood 
pressure) was noted at induction but never evaluated.  The 
impression was hypertension, mild.  A March 1974 14-day blood 
pressure check notes that the veteran did not have 
hypertension at that time.  

A September 1983 SMR notes blood pressure readings of 142/104 
and then 124/96, left arm, sitting, and that a 5-day blood 
pressure check was ordered.  Subsequent blood pressure 
readings were 130/80, 120/90, 132/92, and 132/98.

A December 1993 SMR notes blood pressure readings of 149/103 
and 140/100.  The assessment was ? BP.  A 5-day blood 
pressure check was ordered; however, the readings were not 
recorded.  A March 1994 SMR notes blood pressure readings of 
147/91 and 134/94.  The relevant assessment was rule-out 
hypertension.   

A November 1996 SMR notes a blood pressure reading of 143/96.  
In June 1997, the veteran's blood pressure was 146/93.  

A September 1997 VA general medical examination report 
reflects a blood pressure reading of 153/105.  No relevant 
diagnosis was offered.

A March 1999 Shaw Air Force Base (SAFB) report notes elevated 
blood pressure with no prior history of hypertension.  
Another March 1999 SAFB report notes that antihypertensive 
medication was started.  A December 1999 SAFB report notes 
that hypertension was under excellent control.  

At the May 2005, hearing the veteran testified that he had 
hypertension during active service, which was currently 
treated at SAFB.  His representative requested a medical 
opinion.

In June 2005, Carl B. Lee, M.D., of SAFB, reported that the 
veteran was treated for hypertension for several years during 
active service and continued to receive hypertension 
treatment since that time.  He took Avalide(r) for 
hypertension.  

Analysis  

In general, service connection will be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993).  Under the current rating 
criteria, hypertension exists where diastolic readings are 
predominantly 90 or more, or systolic readings are 
predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2004).  Hypertension is compensable when 
there is a history of diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more, or where 
there is a history of diastolic pressure of 100 or more and 
continuous medication is needed for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, hypertension was suspected prior to active 
military service.  However, at the time of entry into active 
military service, the vascular system was normal.  He is thus 
presumed to have been in sound condition when he entered 
service.  38 U.S.C.A. § 1111 (West 2002).  Elevated blood 
pressure readings were frequently reported during service.  
Mild hypertension was recorded in September 1973, although 
other SMRs question whether the veteran had hypertension.  A 
March 1999 SAFB medical report states that the veteran had no 
history of hypertension; however, that report is clearly 
controverted by the SMRs and by a SAFB physician, as that 
doctor has reported that the veteran did have hypertension 
during active service.  

There is a history of diastolic blood pressure readings over 
100 dating back to 1973 and the veteran's hypertension is now 
controlled by continuous use of Avalide(r). Thus, the evidence 
demonstrates current hypertension.  The evidence is in at 
least equipoise on whether hypertension was present in 
service.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that there were sufficient findings to 
identify hypertension.

Because hypertension is a chronic disease, its identification 
in service and the current demonstration of that disability 
are sufficient to establish service connection.  38 C.F.R. 
§ 3.303(b).

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for hypertension.  The claim of entitlement to 
service connection for hypertension is therefore granted.  

Left Plantar Fasciitis

Background

The veteran's enlistment examination is negative for any 
mention of a foot disorder.  The feet were marked as normal 
at entry in active service.  The SMRs note occasional 
complaints of foot pain.  A June 1989 report notes left 
plantar keratosis.  December 1990 reports note a painful left 
plantar surface and metatarsalgia with callosity vs. plantar 
keratosis.  A consultation confirmed left plantar keratosis.  

A February 1992 periodic physical examination report notes 
left foot pain while walking.  Left plantar callus was noted.  
A March 1995 report notes callosity vs. plantar wart on the 
left.

In August 1997, the veteran submitted his original claim for 
VA benefits.  He claimed service connection for bilateral 
plantar callosities. 

A September 1997 VA spine compensation examination report 
reflects a probable plantar callosity under the right second 
and third metatarsal heads.  A September 1997 VA general 
medical examination report reflects complaint of chronic 
right foot pain.  An October 1997 VA X-ray of the right foot 
showed mild mid-foot degenerative change at the 1st 
metatarsal phalangeal joint and minimal degenerative change 
elsewhere and mild calcaneal spurring. 

A March 2000 VA spine compensation examination report 
reflects complaint of bilateral foot callosities that needed 
frequent shaving, but were not painful.  The examiner noted a 
nontender hyperkeratosis between the second and third 
metatarsal heads on the right, which appeared to be plantar 
warts. 

A November 2001 SAFB report notes constant left heel pain.  A 
December 2001 report notes a complaint of a lot of foot pain.  

In January 2002, James Cahill, D.P.M., noted a 5-month 
history of left heel pain.  X-rays showed large plantar and 
post calcaneal heel spurs.  The assessment was heel spur 
syndrome.

In March 2002, Dr. Cahill reported that a heel spur does not 
resolve, but the pain, also known as plantar fasciitis, can 
resolve, and that plantar fasciitis causes most of the pain, 
rather than the spur.  The assessment was calcaneal, plantar 
and posterior heel spur with associated plantar fasciitis.  

During a July 2002 VA left foot podiatry compensation 
examination, the veteran complained of pain at the left 
plantar fascia insertion.  The arch was normal.  There was a 
2 cm. by 2-cm. callosity under the left third metatarsal head 
and the left third metatarsal head was prominent.  There was 
point tenderness at the insertion of the left plantar fascia.  
Left ankle range of motion was reportedly to 50 degrees of 
dorsiflexion and to 70 degrees of plantar flexion.  The 
assessment was "right [sic]" plantar fasciitis.  The 
examiner opined that this was suspected to have begun 
approximately 15 years earlier in the Air Force.  Also 
assessed was a painful callosity with metatarsalgia of the 
plantar aspect of the left third metatarsal head.  Left foot 
X-rays were ordered, but are not of record.

In a September 2002 rating decision, the RO continued a 10 
percent rating for bilateral metatarsalgia with callosities 
and denied service connection for right plantar fasciitis.  
The veteran submitted a notice of disagreement (NOD) 
indicating that the rating decision had identified the wrong 
foot; he desired service connection for left plantar 
fasciitis.  In March 2004, the RO denied service connection 
for left plantar fasciitis.  The veteran appealed.  

In March 2004, Dr. Cahill reported having treated the veteran 
for left plantar fasciitis, which could be aggravated by 
working on cement floors, wearing rigid footwear, marching, 
stooping, standing, excessive walking, and heavy lifting.

In May 2005, the veteran testified that he wore tight boots 
during active service and that his left foot callosities 
cracked and bled.

Analysis

Both the veteran's treating podiatrist and a VA examiner 
agree that the veteran has left plantar fasciitis.  The VA 
podiatrist suspects that this began up to 15 years earlier 
during active service.  No medical professional has 
disagreed.  While the SMRs do not mention left plantar 
fasciitis, direct service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Combee, supra.

After consideration of all the evidence of record, including 
the testimony, the Board finds that the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred during active service.  Thus, the Board will 
grant service connection for left plantar fasciitis.  


ORDER

Entitlement to service connection for hypertension is 
granted.  

Entitlement to service connection for left plantar fasciitis 
is granted.  


REMAND

A March 2000 VA orthopedic evaluation addresses the right 
foot while a VA podiatry compensation examination conducted 
in July 2002 addresses the left foot.  The duty to assist 
includes ordering a fresh examination if the record is 
insufficient.  See 38 C.F.R. § 4.2 (1998); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  Prior to evaluating bilateral 
metatarsalgia with callosities, a current examination is 
needed. 

Concerning the evaluation of low back strain with 
degenerative joint disease and evaluation of thoracic spine 
arthritis, the veteran recently testified that he received 
treatment at Shaw AFB (SAFB) as recently as October 2004.  
The most recent SAFB treatment reports in the claims file are 
dated in 2002.  Because VA's duty to assist includes 
obtaining relevant treatment records, the recent SAFB reports 
should be obtained.  Moreover, the most recent VA evaluation 
of the spine appears to be dated in March 2000.  Because this 
report is over 5 years old, a fresh examination would also be 
helpful prior to adjudication.  

Since the veteran requested increased ratings in June 2000, 
VA has not offered him a compensation examination for his 
service-connected right tympanic membrane.  He indicated that 
he reported for a VA examination, but the doctor was absent, 
and then the RO erroneously noted that he had failed to 
report.  An examination is needed in this case, as the record 
is insufficient.  38 U.S.C.A. § 5103A(d) (West 2002).

According, this case is remanded for the following action:

1.  The AMC or RO should request any 
relevant clinical records dated since 
July 2002 from SHAW AFB.

2.  Then the AMC or RO should make 
arrangements for appropriate VA 
examinations of the veteran's feet and 
back.  The claims file should be made 
available to each examiner and each 
examiner should note review of the claims 
folder. 

With respect to the lumbar and thoracic 
spines, an orthopedic examiner should 
report the ranges of thoracolumbar 
motion.  The examiner should determine 
whether the back disability is manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also note 
whether there is muscle spasm, positive 
Goldthwaite's sign, listing of the lumbar 
spine, or abnormal mobility on motion.

A neurologic examiner should note all 
neurologic disability attributable to the 
service connected back disabilities.  The 
examiner should specifically note any 
nerve affected by complete or partial 
paralysis, neuritis, or neuralgia.  For 
each such nerve affected by incomplete 
paralysis, neuritis or neuralgia, the 
examiner should note whether such is 
mild, moderate, "moderately severe, or 
severe.

With respect to bilateral metatarsalgia 
with callosities, a podiatry examiner 
should determine the current severity of 
these disorders.  

With respect to the right tympanic 
membrane, an ear-nose-throat (ENT) 
specialist should evaluate the right 
tympanic membrane to determine whether 
there is any current disability or 
symptom caused by a service-connected 
right tympanic membrane rupture.  

Each examiner should offer a rationale 
for any opinions.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claims, with 
consideration of the prior and current 
rating provisions for the spine.  If the 
benefits sought remain denied, the AMC or 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


